DETAILED ACTION
Status of Application
Receipt of the Amendments and Applicant’s Arguments/Remarks, all filed 3/31/2022, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
Claims 49-56, 60, and 61 are amended.
Claims 1-48 are cancelled.
Claims 69-72 are newly added.
Claims 49-56 and 60-72 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments/Amendments
Applicant amended claim 49 requiring wherein the organoselenium agent comprises ebselen or ebselen diselenide. The previous 35 U.S.C. 102 anticipation rejection under Agarwal et al. has been overcome and hereby withdrawn. Thus the anticipation rejections over claims 50-53 that depend from independent claim 49 that were previously rejected under 35 U.S.C. 102 anticipation rejection under Agarwal et al. are hereby also withdrawn.
However, Examiner now relies on Agarwal et al. (US 20150283287 A1) hereinafter Agarwal in view of Singh (US 20080319092 A1) to rejected claims 49-53 are rejected below under 35 U.S.C. 103 in light of the claim amendments. 
The new grounds of rejection are necessitated by amendment, therefore this action is made FINAL.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 49-56 and 60-72 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20150283287 A1) hereinafter Agarwal in view of Singh (US 20080319092 A1).
 	Regarding claims 49-53 and 69-72, Agarwal discloses a composition for treatment of a wound [0054], comprising selenium-based antimicrobials such as 7-azabenzisoselenazol-3(2H)-ones, selenium disulfide, and selenides; and silver based antimicrobials (e.g., silver sulfadiazine, ionic silver, elemental silver, silver nanoparticles)).  With respect to selenides, with the use of standard and variations of typical protein and carbohydrate attachment chemistries, carboxyl and amino containing selenides may be routinely attached to many polymers, peptides, antibodies, steroids and drugs (antibiotic composition comprising a metal-containing agent and an organoselenium agent) [0243].
 	Agarwal discloses films comprising silver (e.g., silver nanoparticles) find use in the treatment of wounds and the prevention of infection, including as coatings on devices that come partially, directly, indirectly, or completely in contact with the body of a subject (e.g., a human patient) [0014].
 	Agarwal discloses the films find use for the localized delivery of bactericidal silver to the wounds, reducing risks of toxicity from silver overdose observed with other topical delivery agents. In some embodiments, implantable medical devices can be coated with these silver-impregnated thin films to kill bacteria right during their initial attachment to these surfaces and prevent bacterial colonization, a leading cause of implant failure [0179].
 	Agarwal discloses a medical device comprising the microsheet described above. In some embodiments, the device comprises a surface in contact with the microsheet. In some embodiments, the medical device is selected from the group consisting of a medical device, a wound dressing, an implantable medical device, a medical device that contacts skin, a catheter [0072].
 	Agarwal discloses methods of treating a subject comprising applying the microsheet described above to a biological surface of a subject. In some embodiments, the biological surface is a moist surface. In some embodiments, the surface is selected from the group consisting of an external surface and an internal surface. In some embodiments, the surface is a wound [0074-0075].
 	Regarding claims 54-68, Agarwal does not explicitly disclose the composition comprising silver nitrate and an organoselenium in an embodiment.
 	However, Singh is drawn to transdermal compositions [0002], comprising antibiotic ingredients including silver nitrate [0043], ebselen [0044], selenomethionine [0068, 0077], silver sulfadiazene [0077].
 	Singh discloses the transdermal formulation may be applied to the skin by a fixed or variable metered dose application such as a metered dose aerosol, a stored-energy metered dose pump or a manual metered dose pump. The application is most preferably performed by means of a topical metered dose spray combined with an actuator nozzle shroud which together accurately control the amount and/or uniformity of the dose applied [0156]. The drug delivery system may be a unit volume dispenser [0157]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition disclosed by Agarwal to be in a unit dose form as disclosed by Singh.
 	One of skill in the art would have been motivated to do so because Singh discloses compositions that are also in the field of wound treatment similar to Agarwal, and Singh discloses a unit volume dispenser allows for accurately controlling the amount of doses applied [0156], taking advantage of the benefits wherein transdermal application of active agents avoids first pass metabolism and can alleviate some of the problems associated with oral delivery of an active agent to the gastrointestinal (GI) tract. By avoiding or reducing delivery of an active to the GI tract, a topical dosage form can reduce the incidence of adverse GI events.  A topical dosage form also offers a simple means of administration [0002].
 	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Agarwal discloses a composition for treatment of a wound, comprising: a silver salt; comprising silver nitrate [0054]. 
 	Singh discloses the transdermal composition comprising ebselen [0044].
 	Singh discloses auranofin [0048].
 	Agarwal discloses the presence of antimicrobials including copper [0223].
 	Agarwal discloses the presence of selenium based antimicrobials such as 7-azabenzisoselenazol-3(2H)-ones [0243].
 	Agarwal discloses the concentration of silver ions in silver nitrate solution is 0.005 mM to 5 mM [0054]. Agarwal discloses the composition comprising selenium based antimicrobials such as 7-azabenzisoselenazol-3(2H)-ones, selenium disulfide, and selenides; and silver based antimicrobials (e.g., silver sulfadiazine, ionic silver, elemental silver, silver nanoparticles)).  With respect to selenides, with the use of standard and variations of typical protein and carbohydrate attachment chemistries, carboxyl and amino containing selenides may be routinely attached to many polymers, peptides, antibodies, steroids and drugs [0243]. One of ordinary skill in the art would reasonably find success in formulating the composition having a silver-containing agent and the organoselenium agent in a molar ratio of about 1:4, 1:8, or 1:16, and thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	Agarwal discloses PEMs with this latter silver loading also mediated a 5 log.sub.10 CFU decrease in bacterial counts in suspensions of P. aeruginosa (gram negative bacteria) (FIG. 39).  Experiments indicated that the dermis modified with PEMs containing 2.9.+-.0.1 .mu.g cm.sup.-2 silver was found to release only 0.44.+-.0.04 .mu.g cm.sup.-2 of silver in PBS within 24 hours (see FIG. 34). This amount of silver (.about.0.4 .mu.g cm.sup.-2) is sufficient to have a potent antibacterial effect while allowing normal growth and proliferation of NIH 3T3 mouse fibroblast cells [0442].
 	Agarwal discloses the concentration of silver ions in the silver nitrate solution (liquid dosage form) is from 0.005 mM (5 microM) [0054]. Singh discloses transdermal compositions [0002], comprising antibiotic ingredients including silver nitrate [0043] and ebselen [0044]. Singh does not explicitly disclose wherein ebselen is present in about 40 or about 80 microM, however, one of ordinary skill in the art would reasonably find success in formulating the composition wherein ebselen is present in about 40 or about 80 microM, because Agarwal and Singh both disclose compositions for treating wounds, using the range of silver from 0.005 mM to 5mM, and thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	Agarwal discloses a method for treating a wound comprising providing a subject with a wound and contacting the wound with an article or composition as described above [0049, 0052], wherein PEMs with this latter silver loading also mediated a 5 log.sub.10 CFU decrease in bacterial counts in suspensions of P. aeruginosa (FIG. 39) [0442].
 	Agarwal discloses a method for treating a wound comprising providing a subject with a wound and contacting the wound with an article or composition as described above [0049, 0052].
  	Agarwal discloses methods for synthesizing a composition for treatment of a wound [0054], comprising selenium based antimicrobials such as 
7-azabenzisoselenazol-3(2H)-ones, selenium disulfide, and selenides; and silver based antimicrobials (e.g., silver sulfadiazine, ionic silver, elemental silver, silver nanoparticles)).  With respect to selenides, with the use of standard and variations of typical protein and carbohydrate attachment chemistries, carboxyl and amino containing selenides may be routinely attached to many polymers, peptides, antibodies, steroids and drugs [0243].

Response to Arguments/Amendments
 	Applicant argues on page 6 of the remarks that there is no reason to combine the references to arrive at the claimed composition. “Singh only provides ebselen once in an exhaustive list of hundreds of anti-neoplastic compounds, see paragraph [0044] "Anti-neoplastic compounds (additional): .. .". The composition of amended claim 49 is directed to a composition comprising an antibiotic composition. Singh doesn't teach or suggest the use of ebselen in an antibiotic composition and this deficiency uncured by Agarwal.”
 	However, this argument is not persuasive because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition disclosed by Agarwal with the teachings disclosed by Singh because Singh discloses compositions that are also in the field of wound treatment similar to Agarwal, and Singh discloses a unit volume dispenser allows for accurately controlling the amount of doses applied [0156], taking advantage of the benefits wherein transdermal application of active agents avoids first pass metabolism and can alleviate some of the problems associated with oral delivery of an active agent to the gastrointestinal (GI) tract. By avoiding or reducing delivery of an active to the GI tract, a topical dosage form can reduce the incidence of adverse GI events.  A topical dosage form also offers a simple means of administration [0002].
 	Applicant argues on pages 6-7 of the remarks that a POSA would have no reasonable expectation of success to arrive at the claimed composition on the combination Agarwal and Singh. Applicant argues a person of ordinary skill in the art would have no reasonable expectation of success in developing an antibiotic composition comprising ebslen or ebselen.
 	However, this argument is not persuasive because it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition disclosed by Agarwal with the teachings disclosed by Singh because Singh discloses compositions that are also in the field of wound treatment similar to Agarwal, and Singh discloses a unit volume dispenser allows for accurately controlling the amount of doses applied [0156], taking advantage of the benefits wherein transdermal application of active agents avoids first pass metabolism and can alleviate some of the problems associated with oral delivery of an active agent to the gastrointestinal (GI) tract. By avoiding or reducing delivery of an active to the GI tract, a topical dosage form can reduce the incidence of adverse GI events.  A topical dosage form also offers a simple means of administration [0002]. 
  
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615